DISSENTING OPINION PILED BY
MR. JUSTICE MACLEARY.
Finding myself unable to agree with the views of my colleagues, as expressed in the opinion of the majority heretofore delivered, I consider the matters involved in the decision of this case of sufficient importance to give my reasons for dissenting, in the form of a written opinion.
The appellants filed their complaint in this case in the District Court of Guayama alleging as fundamental facts, that they and the respondents, respectively, are owners of two agricultural estates which are contiguous at some points and having their boundaries confused, that the parties interested in such adjacent properties, have not come to any definite private agreement in order to avoid such confusion in the boundaries ; and they pray the court to render a judgment ordering the demarcation and the setting of the landmarks on the lines of the estate of said plaintiffs, and the fixing of bounds and marks on the side which is contiguous with the property of the respondents. This suit was instituted and prosecuted as an ordinary civil action, the defendants being summoned in the usual manner prescribed by the law. Some of the defendants were cited by personal service and some by publication. All of them answered except one and judgment by default was taken against him.
*397Some of tlie defendants in their answers admitted as true the facts set forth in the complaint, hut requested that the suit should he dismissed for the reason that plaintiff had not used therein the proper proceeding which is deemed to he expressly pointed out l>y the statute law in such cases.
At the hearing in the trial court the defendants argued the question of procedure, as a preliminary proposition, and in the same manner as if raised on demurrer, the court deciding that the complaint should he dismissed as it -was not in accord with the proper procedure. Said resolution dismissing the complaint reads as follows: •- •
“No. 912. — Juan MacCormick v. Rufina Molinari-and others. Fixing of boundaries and placing of landmarks. To-day, the 26th of November, 1909, being the day set for the hearing of this suit, the' plaintiff "appeared by his counsel, Mr. López Landrón, and the defendants by their counsel, Messrs. Muñoz Morales, Texidor and Ber-nardini. 'Whereupon the complainant reproduced his complaint and requested from the court that he be allowed to amend the first title of said complaint, adding thereto the name of Enrique MacCormick, to which motion the attorney for the opposite party objected, and then the court after considering section 140 of the Code of Civil Procedure and the cases of Acquital et al. v. Crowell et al., 1 Cal., 191; Polk and Hensley v. Coffin and Swain, 9 Cal., 56, granted the authorization prayed for by the plaintiff to make the proposed amendment. Whereupon the oral and written evidence of the plaintiff' was introduced, and the defendants filed their answer to the complaint. In this case the attorney, Muñoz Morales, assisted by the other counsel for the defendants, made a motion to the court for the dismissal of this suit for the reasons orally stated; the adverse party made objection to the motion, and the court, after hearing the motion and the objection of the plaintiff, is of the opinion that the proceeding resorted to by the plaintiff to obtain the establishment of boundaries and placing of landmarks of the properties referred to in the complaint is not the proper one in cases of this kind, which must conform to the requirements of section 286 of the Code of Civil Procedure. It does not appear from the face of the complaint that the defendants have refused to authorize the fixing of the boundaries prayed for, and from the face of the answer it appears that they agree with the petition made by the defendant. Up to this stage there is no controversy *398about the matter. We are trying an action where no issues are joined, without any controverted facts which may warrant a judicial order. If the defendants have not refused to authorize the fixing of the boundaries, they should not have been brought to court, and in case they make any refusal, then proceedings may be instituted in accordance with our Law of Civil Procedure. For the reasons aforesaid, the court considering that the proceeding is not the proper one, orders the dismissal of this suit, with costs against the plaintiffs. ’ ’
Tlie plaintiffs having failed to recover the judgment sought, took an appeal and filed herein a transcript bringing the decision of the district court before us for review.
The case being thus presented to this court, on appeal, the appellant contends that the district court committed an error of fact in asserting that, from the face of the complaint, it does not appear that the defendants have refused to authorize the fixing of the boundaries; and also, that an error of law was committed by the court in holding that the proceedings should have followed the requirements of section 286 of the Code of Civil Procedure.
The appellees now object to the allegations of the appellants and allege that the judgment should be affirmed for the reason that the proceeding used by the plaintiffs is not the proper one in such an action; and because the judgment, which was announced without hearing tbe case, is properly rendered in accordance with the law.
For a clearer understanding of the questions raised by the respective parties on this appeal it is perhaps better to copy in full the several sections from the Codes, under which it is claimed that this proceeding should have been instituted and conducted. Sections 392, 393 and 394 of the Civil Code read as follows:
“Sec. 392. — Every owner has the right to demand the fixing of the boundaries of his property, giving notice thereof to the owners of adjoining tenements.
“The same privilege belongs to those having real rights.”
*399“Sec. 393. — The fixing of boundaries shall be in accordance with the titles of each owner, and, in default of sufficient titles, from what may appear from the possession held by the contiguous owners.”
“Sec. 394. — "When the titles do not specify the boundaries or area belonging to each owner and the question cannot be determined by possession or by other means of proof, the part of the land remaining in excess after the fixing of the boundaries shall belong to The People of Porto Rico.”
The sections 282, 283, 284, 285 and 286 of the Code of Civil Procedure read as follows:
“Sec. 282. — An action may be brought by any person against another who claims an estate or interest in real property adverse to him, for the purpose of determining such adverse elaim.”
“Sec. 283. — If the defendant in such action disclaim in his answer any interest or estate in the property, or suffer judgment to be taken against him without answer, the plaintiff cannot recover costs.”
■“Sec. 284. — In an action for the recovery of real property, where the plaintiff shows a right to recover at the time the action was commenced, but it appears that his right has terminated during the pen-dency of the action, the verdict and judgment must be according to the facts, and the plaintiff may recover damages for withholding the property.”
“Sec. 285. — "When damages are claimed for withholding the property recovered, upon which permanent improvements have been made by a defendant, or those under whom he claims, holding under color of title adversely to the claim of the plaintiff, in good faith, the value of such improvements must be allowed as a set-off against such damages. ’ ’
“Sec. 286. — Any person having a bona fide claim to the possession, title of, or interest in any real property or mining claim, including any ledges thereof, which is, or which he has good reason to believe is, in the possession of another, either by surface or underground holdings or workings, and it is necessary for the ascertainment, enforcement, or protection of such rights or interests that an examination or survey of such property be had, and the person so in the possession thereof fails or refuses for three days after demand on him made in writing, to permit such examination or survey to be made, the party desiring the same may apply to the court or the judge thereof, whether he has an action concerning such property, pending in such court or not, for an order for such examination and survey.
*400“Such examination must be made upon written petition or statement under oath, setting out a description of the property, interest of the party therein, that the premises are in possession of a party, naming him, the reason why such survey or examination is asked, the demand made for the same, and the refusal thereof.
“The court or judge must appoint a time and place for the hearing, of which notice, with a copy of the petition must be served upon the adverse party, at least three days before a hearing, and one additional day for each twenty-five miles between the place of service of notice and the hearing, and such hearing must be had and the testimony must'be produced in the same manner as provided for hearings on injunctions.
“If upon such hearing, the court or judge is satisfied that either party is entitled to any relief or order for the examination or survey of any property in the possession of the other, which has by the papers in the proceedings been put in controversy, an order must be granted for such examination, survey and such other privileges as the court or judge may deem just, and the order must specify as nearly as possible what the person in whose favor such order is granted may do. ’ ’
A comparison can be now made of these statutes, and it can be seen which of them contains the law applicable to actions or proceedings brought to establish and define boundary lines between adjoining estates. I will discuss these matters more fully later on, in the course of this opinion.
In respect to the supposed error of fact in regard to the refusal of the defendants to authorize the fixing of the boundaries, it certainly does not appear from the complaint, or otherwise, that any of the defendants at any time refused to participate in a proper proceeding for fixing the boundaries of their respective estates. The appellants merely allege in their complaint that they and the defendants had not come to any agreement in regard thereto. It is not even alleged that any effort had ever been made to adjust any questions of disputed boundaries. Nor is it alleged that any request or demand was ever made upon the defendants, or any of them, to settle or define the boundary lines or allow the plaintiffs to do so. In order to present' a matter to a court of justice for decision a controversy must appear to exist between *401the plaintiff and defendant and this must appear from the allegations of the complaint. The court has properly construed the pleadings and is justified in the statement made on this point.
This alone would have been a sufficient reason to justify the trial court in dismissing the complaint. It clearly did not disclose a cause of action, and according to the plaintiffs’ own allegations there was no ground for the institution of any suit or taking any judicial proceeding whatever against the defendants — that is to say, that the refusal of the defendants to adjust the boundaries by an amicable proceeding on agreement, under the statutes invoked by the appellants, was a condition precedent to the filing of a suit for that piirpose; and not being alleged or shown, the action was premature.
It is asserted on behalf of the appellants herein, that, they do not claim the possession, title of, or interest in the plantations of the defendants and that their suit claiming a survey is not made to protect any such rights and for that reason section 286 of the Code of Civil Procedure does not apply. If this contention is correct then.the plaintiffs should have remained out of court and settled their claims by private agreement. But they certainty claim that there is a “confusion of boundaries,” which necessarily implies that in some parts the lines as claimed by the defendants overlap the true lines and include within them portions of land belonging to the plaintiffs. In what other way could there be any “confusion of boundaries” of which the plaintiff would have a right to complain? This claim is too shadowy to form the basis for any objection to the judgment rendered by the court below. If it should be held that the complaint fails to show that any portion of the property belonging to the plaintiffs is in possession of some one or more of the defendants then the complaint was properly dismissed.
But I will go further into the questions raised below and insisted on in this court. Though it is merely a matter of procedure that arises herein, as it involves the question of ■ *402which Code shall be followed in boundary cases, the matter assumes an unusual importance.
Have the plaintiffs, then, who are here the appellants, followed the proper proceedings in this case or not? That is the principal question which is presented here for our consideration. Counsel for appellant maintains that sections 392, 393 and 394 of Chapter III, Title II of the Civil Code of Porto Rico, set forth the manner in which a party desiring to ascertain and mark the boundaries of his property should proceed in so doing, while the respondents contend that the proper proceedings are prescribed in sections 282 to 291, inclusive, of the Code of Civil Procedure.
It must be remembered that the Civil Code is a body of substantive law, setting forth the rights of individuals, and that the Code of Civil Proceduré is a body of adjective law, prescribing the legal methods of enforcing the rights to which persons may deem themselves entitled. Both can coexist without conflicting with each other, and they do thus harmonize in this case. Persons who own adjoining lands and who wish to ascertain, define and mark the boundaries thereof, can ascertain their rights by reference to those sections of the Civil Code heretofore cited and also find the proper method of enforcing their- rights by reference to the appropriate sections of the Code of Civil Procedure, which are also cited herein.
The difference between substantive and adjective law is clearly pointed out and defined by the distinguished lexicographer, Henry Campbell Black, in his concise and comprehensive dictionary now so well known to the legal profession. He gives the following definitions:
“Substantive law. — That part of the law which the courts are established to administer, as opposed to the rules according to which the substantive law itself is administered. That part of the law which creates, defines and regulates rights, as opposed to adjective or remedial law which prescribes the method of enforcing rights, or obtaining redress for their invasion.” (Black’s Law Die., p. 1132.)
*403“Adjective lato. — The aggregate of rules of procedure or practice. As opposed to that body of law which the courts are established to administer (called ‘substantive law’), it means the rules according to' which the substantive law is administered. That part of the law which provides a method for enforcing or maintaining rights, or obtaining redress for their invasion.” (Black’s Law Die., p. 37.)
Then it is clear that when a person considers that he has a civil grievance which must he redressed in the courts, he must seek the provisions of the adjective law in order to determine which are the rules to be followed in pursuing his remedy. To determine the existence and extent of his rights and whether or not they have been infringed he must, of course, have recourse to the substantive law. Nothing can be clearer than the distinct provinces of these different Codes and it was clearly the intention of our Legislature to preserve this distinction and thus avoid any confusion between rights and remedies.
Our Civil Code, which was largely an adaptation of the old Spanish Civil Code, was passed on March 1, 1902, and the Code of Civil Procedure was passed on March 10, 1904, and took effect four months thereafter. If the Civil Code and the Code of Civil Procedure are in irreconcilable conflict on points of practice or procedure, then, without any repealing clause, the latter being the subsequent act, must be held to repeal the former which is the earlier statute. (Henrietta Min. Co. v. Gardner, 173 U. S., 123; Ward v. Race Horse, 163 U. S., 504; United States v. Ewing, 140 U. S., 142.)
Then the latter is the latest expression of the will of the Legislature and, in case there is any inconsistency or conflict, must govern. And as the express purpose of the enactment of a Code of Civil Procedure is and must be to prescribe rules of procedure or practice, in so far as any other previous law attempts to do the same thing it is modified or repealed to that extent.
Without express words of repeal a previous statute will be held to be modified by a subsequent one, if the latter was *404plainly intended to cover the whole subject embraced by both, and to prescribe the only rules in respect to that subject that are to govern. (Tracy v. Tuffly, 134 U. S., 223; U. S. v. Tynen, 78 U. S., 88 and 95; Cook Co. Nat. Bk. v. U. S., 107 U. S., 445; Norris v. Crocker, 54 U. S., 429; Bartlett v. King, 12 Mass., 537; Com. v. Cooley, 10 Pick., 36; Com. v. Kimball, 21 Pick., 376; Pierpont v. Crouch, 10 Cal., 315; Sutherland Stat. Cons., pp. 207 and 208.)
Then if it was ever intended by sections 392, 393 and 394 of the Civil Code to lay down a procedure to be followed by our courts in instituting’, hearing and deciding controversies between parties in civil cases, this statute is controlled, and annulled in that respect, by sections 282 to 291, inclusive, of the Code of Civil Procedure passed two years later. Both these statutes cannot stand as methods of procedure. The title of the later Code is “An Act to establish a Code of Civil Procedure in Porto Rico.” (See p. 190 of Sess, Acts of 1904.) It repeals “all laws, royal decrees, orders, military orders, acts or parts of acts inconsistent or in conflict with this Code.’
The famous law dictionary of Bouvier, edited and revised by that distinguished Philadelphia lawyer, Francis Rawle, defines procedure so clearly that there need be no mistake in its meaning. The book says:
“Procedure. — The methods of conducting' litigation and judicial proceedings.
‘ ‘ It might be termed, by way of illustration, the mechanism of the law, as distinguished from jurisprudence, which is the science of the law.
‘ ‘ The term is so broad in its signification that it is seldom employed in our books as a term of art. It includes in its meaning whatever is embraced by the three technical terms, ‘pleading,’ ‘evidence’ and ‘practice.’ And practice in this sense means those legal rules which direct the course of proceeding to bring parties into the court and the course of the court after they are brought in; and evidence as a part of procedure signifies those rules of law whereby we determine what testimony is to be admitted and what rejected in each case, and what *405is tbe weight to be given to the testimony admitted. (Bish. Cr. Proc., sec. 2; 107 U. S., 231. See Ind. App., 95.) ” (2 Bouvier’s Law Dic., p. 764.)
It was never intended by tlie framers of the Civil Code to interfere with the mechanism of the law, but to confine itself to jurisprudence and leave procedure to the Spanish Code of Civil Procedure which was in force in this Island until it was superseded by our present Code of Civil Procedure which was adopted from that of Idaho, the State in which its framer formerly resided.
Since July 1,1904, the Code of Civil Procedure, which took effect on that day, and has been amended from time to time, has prescribed the sole method for enforcing rights and obtaining redress for their invasion in the courts of Porto Bico. There has been no need to refer to the Civil Code for such a purpose if there ever was, which in my opinion there was not’ at any time in our history.
If by any reasonable construction two statutes seemingly conflicting can be made to stand together it is the duty of the courts in construing them to give effect to the provisions of each. (U. S. v. Langston, 118 U. S., 389.)
Of course it is incumbent on courts to harmonize two Codes of laws existing under the same government, if they can do so; and the only way to harmonize these-sections, here-inbefore quoted and discussed, which may possibly be said to be apparently conflicting, is by holding the former to embody the substantive and the latter the adjective law. Both cannot stand together as controlling matters of procedure. When parties come into court they must follow the Code of Civil Procedure, in civil cases, for this is the will of the legislature. Then the construction which I have put upon these sections of the two Codes is justified by the well-known rules of construction and should prevail. To hold otherwise will lead to endless confusion and mar the symmetry and beauty of our codified law.
*406As tlie plaintiff failed to take the proper proceedings, as indicated in tlie order of the trial court, wliicli is entirely approved by tlie writer, tlie judgment of tlie district court, rendered on November 26 last, from which this appeal is taken, should, in my humble opinion, have been in all things affirmed.